DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/11/2021 for application number 16/020,068. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1, 3-6, 30-39 are presented for examination.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 objected to because of the following informalities:  Claim 35 recites (in the second to last line) “indica” where “indicia” was apparently intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (Pub. No. 2008/0172789) in view of Hu (Pub. No. 2011/0258581) and Odom (Pat. No. 7,036,087).

In reference to claim 35, Elliot teaches a patient support system (fig. 1) comprising: a patient support apparatus (patient support 10, para. 0073-74) comprising a control system configured to control an operational function of said patient support apparatus (controller 25, para. 0079-80); a user interface configured to receive input from a user (control panel 30a, including touch screen display 38a, para. 0084); a display (display 38, para. 0084) configured to display a user menu comprising indicia representative of said operational function (menu displayed that can control settings, para. 0093-97, bed position, para. 0110-11, etc.); and a controller in communication with said user interface, and said display, said controller being configured to (controller has CPU, para. 0081): receive an input signal from said user interface (interface is displayed, and user can make selections on touch screen, para. 0095-96, 0110-11) wherein more than one of said indicia associated with a same one of said operational functions (two indicia in the menu can correspond to the same operational function, like bed positions and volume, figs. 19 and 29).
However, Elliot does not explicitly teach determine a usage characteristic based on said input signal from said user interface ; determine a customized user menu based, at least in part, on said usage characteristic and generate an updated display signal representative of said customized user menu; transmit said updated display signal to said display to display said customized user menu.
Hu teaches transmit an initial display signal to said display to display an initial user menu; receive an input signal from said user interface based on the input from the user to said user interface while displaying said initial user menu (it would be obvious that the plurality of icons must be displayed in some initial display, para. 0018, 28-30, otherwise there would be no way for Hu to initially calculate the selections over time); determine a usage characteristic based on said input signal from said user interface (a frequency of selection is determined over a time period, para. 0028); determine a customized user menu based, at least in part, on said usage characteristic and generate an updated display signal representative of said customized user menu (a customized menu with zoomed icons is determined based on the frequency of selection, para. 0028-30); transmit said updated display signal to said display to display said customized user menu (updated interface can be displayed, figs. 3 and 4, para. 0029-30, 33), wherein said customized user menu comprises an updated arrangement of said indicia different form an initial arrangement of said indicia (Hu teaches updated arrangement and scaling in figs. 3-4).

One of ordinary skill in the art would be motivated to modify the menu of Elliot to include the usage customization of Hu because it can help users more easily select frequently used icons (Hu, para. 0006).
However, Elliot and Hu do not explicitly teach wherein said customized user menu comprises an updated arrangement of said indicia different from an initial arrangement of said indicia and determined by a usage characteristic based on input signals, wherein more than one of said indicia are associated with a same one of said operational functions, and wherein said more than one indicia associated with the same one of said operational functions includes at least two indicia associated with each other that are positioned adjacent to one another in said updated arrangement.
Odom teaches wherein said customized user menu comprises an updated arrangement of said indicia different from an initial arrangement of said indicia and determined by a usage characteristic based on input signals (the collective usage of each icon in the group can cause the group to move relative to other groups, col. 4, lines 15-30; a group moving relative to the others would be an “updated arrangement”), wherein more than one of said indicia are associated with a same one of said operational functions (for example, forward and back tools are associated with same browser function, fig. 2; if Odom was applied to Elliot and Hu, it would be obvious that two buttons could correspond to functions of a patient support apparatus), and wherein said more than one indicia associated with the same one of said operational functions includes at least two indicia associated with each other (forward and back buttons are in same group, fig. 2, so they are associated with each other) that are positioned adjacent to one another in said updated arrangement (the forward and back buttons are displayed adjacent to each other in different arrangements, see figs. 2-3 and col. 4, lines 41-49).

One of ordinary skill in the art would be motivated to modify the menu of Elliot to include the associated indicia of Odom because helps associate functionally related icons.
In reference to claim 36, Odom further teaches the patient support system of claim 35, wherein the association between said more than one indicia is predefined and programmed to said controller (groups are preset, col. 4, lines 15-30, by the user for example, col. 3, line 37 to col. 4, line 2).

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (Pub. No. 2008/0172789) in view of Hu (Pub. No. 2011/0258581) and Odom (Pat. No. 7,036,087) as applied to claim 35 above, and in further view of Antipa (Pub. No. 2015/0082242).

In reference to claim 37, Elliot, Hu, and Odom do not explicitly teach the patient support system of claim 31, wherein the association between said more than one indicia is determined by said controller based on said usage characteristics over time.
Antipa teaches the patient support system of claim 35, wherein the association between said more than one indicia is determined by said controller based on said usage characteristics over time (based on command selected and a history of selections, the menu determines which indicia to display, fig. 9, para. 0059-63). 
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot, Hu, Odom, and Antipa before him at the time of filing, to modify the menu as disclosed by Elliot to include the usage association as taught by Antipa.
.

Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (Pub. No. 2008/0172789) in view of Hu (Pub. No. 2011/0258581) and Odom (Pat. No. 7,036,087) as applied to claim 35 above, and in further view of Skare et al. (Pub. No. 2015/0195179).

In reference to claim 38, Elliot, Hu, and Odom do not explicitly teach the patient support system of claim 35, wherein a plurality of usage characteristics may be used by said controller to determine said customized user menu.
Skare teaches the patient support system of claim 35, wherein a plurality of usage characteristics may be used by said controller to determine said customized user menu (most frequently used icons as well as most recently used icons can be displayed in the menu, para. 0017, 0023-24). 
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot, Hu, Odom, and Skare before him at the time of filing, to modify the menu as disclosed by Elliot to include the usage characteristics as taught by Skare.
One of ordinary skill in the art would be motivated to modify the menu of Elliot to include the usage characteristics of Skare because it can help generate a less cluttered and easier to use interface (Skare, para. 0025).
In reference to claim 39, Skare further teaches the patient support system of claim 38, wherein a portion of said customized user menu comprises most frequently selected of said indicia being one of said usage characteristics, and another portion comprises most recently selected of said indicia being another one of said usage characteristics (most frequently used icons as well as most recently used icons can be displayed in the menu, para. 0017, 0023-24).

Allowable Subject Matter
Claims 1,3-6 and 30-34 are allowed.

Response to Arguments
Applicant's arguments filed 6/11/2021 with respect to the 103 rejections of claims 35-39 have been fully considered but they are not persuasive. With respect to the amendments to claim 35 above, see the revised rejection over Odom above. Specifically, Odom teaches rearranging indicia based on a usage characteristic, wherein two indicia are associated with the same function and are associated with each other, and wherein the two indicia are positioned adjacent to each other in the updated arrangement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174